Follett, J.
Should the demurrer be sustained? This depends upon the rights of the relators as shown by the petition. Relators claim they have the right to compel the defendants, either: 1. To carry out the contract relators made with the commission created by section two of the act of *137April 18, 1883 ; or, 2. To accept of bids made by relators to the commission, and to enter into a contract on the basis of the bids. The character of these claims will apj)ear by examining the powers and acts of the commission.
In tiie care and cure of the insane, Ohio was among the foremost, and recent investigations and experience had shown that the best results are obtained by suitable persons using the best methods in asylums properly located and built as to.site and arrangements. To secure this, and to obtain the benefit of wise and experienced specialists, this commission was created and given special powers.
As is seen by examining the act, the commission was “ to determine upon the manner in which said provisions- for the insane shall be made etc. The commission, in determining this, determined that provision should be made for using the most advanced methods, and that there should.be provided buildings on the “ Cottage ” plan.
This important part of the work having.been determined, “ a site remote from either of the asylums for the insane,” was selected by the commission.
Section four of the special act provides, “ If the said commission shall select a site remote from either of the asylums for the insane, then the governor shall appoint five trustees, who shall proceed with the erection of the building as provided by law, which building shall be fire-proof as far as practicable, with a capacity of not less than six hundred and fifty inmates.” Section two says, “ said commission is authorized to adopt plans which shall provide for the expenditure of a sum not to exceed five hundred thousand dollars,” etc.
The special act repeals no part of the statutes on public buildings, but gives the commission a part of the labor and responsibilities of the trustees in other cases.
By Revised Statutes, title VI., chapter 1, section 782 and following, careful and specific directions are given as to the erection of public buildings. Some of the directions are as follows: <! Section 782. The directors, trustees, commissioners, or other officer or officers, to whom is confided by law the *138duty of devising or superintending the erection, alteration, addition to, or improvement of, any state institution, asylum, . . erected, or now being erected, or to be erected 'by the state, before entering into any contract for the erection, . . . or for the supply of materials therefor, the aggregate cost of which erection, . . and materials therefor, exceed the sum of three thousand dollars, shall make or procure to be made, a full, complete, and accurate plan or plans of such institution, asylum, . . in all its parts, showing all the necessary details of the work, together with working plans suitable for the use of the mechanics or other builders during the construction thereof, so drawn and represented as to be plain and easily understood; and, also, accurate bills showing the exact amount of all the different kinds of materials necessary in the erection thereof, . . to accompany said plan or plans; and, also, full and complete specifications of the work to be done, showing the manner and style in which it will be required to be done, . . . and to make, or cause to be made, a full, accurate, and complete estimate of each item of expense, and the entire aggregate cost of such institution, asylum, . . when completed.” Section 783 directs that when such plans and estimates, etc., are approved, a copy thereof shall be deposited and safely kept in the office of the auditor of state.”
“ Section 784. After sueh plans, descriptions, bills of materials, and specifications and estimates as are in this chapter required, are made and approved, the directors, commissioners, trustees, or other officer or officers to whom the duty of devising and superintending the erection, . . shall give public notice of the time and place, when and where sealed proposals will be received, for the performing the labor and furnishing the materials necessary to the erection of such institution, asylum, . . and a contract or contracts, based on such sealed proposals, will be made.” The commission, to carry out and make sure the determined “ manner ” of the provisions, made plans in accordance with section 782, except that these plans provided for the expenditure of a sum that did exceed $500,000. As is shown by section two of the special act, such *139plans tbe commission was not authorized to adopt, and could not adopt, but could only adopt plans which provide for the expenditure of a sum not to exceed $500,000. When proper plans are made and adopted, the work of the commission is ended, and the trustees should proceed with the erection of the building as provided by law. The commission had not adopted plans with estimates according to law, the notices were not authorized, and the bids and contracts do not entitle relators to the relief prayed for.
The demurer is sustained, and the petition is dismissed.